        Case 6:19-cv-00633-ADA Document 1 Filed 10/28/19 Page 1 of 22




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             WACO DIVISION

E-ATTACH LLC,

              Plaintiff,
                                          CIVIL ACTION NO. 6:19-cv-633
       v.

GOOGLE LLC
                                            JURY TRIAL REQUESTED
              Defendant.


                COMPLAINT FOR PATENT INFRINGEMENT

      Plaintiff E-Attach LLC (“Plaintiff”) files this Complaint for Patent

Infringement against Defendant Google LLC (“Google” or “Defendant”), and states

as follows:

                                  THE PARTIES

      1.      E-Attach is a limited liability company organized and existing under

the laws of the state of Washington and located at 5232 88th Avenue SE, Mercer

Island, Washington, 98040.

      2.      Google is a limited liability company organized and existing under the

laws of the state of Delaware with a principal place of business located at 1600

Amphitheatre Parkway, Mountain View, California 94043.
        Case 6:19-cv-00633-ADA Document 1 Filed 10/28/19 Page 2 of 22




                          JURISDICTION AND VENUE

      3.     This Court has exclusive subject matter jurisdiction over this case

pursuant to 28 U.S.C. §§ 1331 and 1338(a) on the grounds that this action arises

under the Patent Laws of the United States, 35 U.S.C. § 1 et seq., including, without

limitation, 35 U.S.C. §§ 271, 281, 284, and 285.

      4.     Google is registered to do business in Texas and can be served via its

registered agent, Corporation Service Company dba CSC – Lawyers Incorporating

Service Company at 211 East 7th Street, Suite 620, Austin, TX 78701-3218.

      5.     Google maintains a permanent physical presence within the Western

District of Texas and has one or more regular and established places of business

within the district including at least: 9606 North Mo-Pac Expressway, Suite 700,

Austin, Texas 78759; 500 West 2nd Street, Suite 2000, Austin, Texas 78701; and

4100 Smith School Road, Austin, Texas 78744.

      6.     In the past year, Google reportedly leased the entirety of the new 35-

story office tower under construction on Block 185 in downtown Austin and 150,000

square feet of office space in the Saltillo Plaza in East Austin.

      7.     Google currently employs more than 800 people in Austin, Texas.

      8.     Google has placed infringing products, like Gmail, into the stream of

commerce knowing or understanding that such products would be used in the United

States, including in the Western District of Texas.



E-ATTACH’S ORIGINAL COMPLAINT AGAINST GOOGLE                                       2
        Case 6:19-cv-00633-ADA Document 1 Filed 10/28/19 Page 3 of 22




      9.     Upon information and belief, Google has used Gmail in the Western

District of Texas.

      10.    Venue is proper in this Court pursuant to 28 U.S.C. § 1400(b) on the

grounds that Defendant has committed acts of infringement in the district and has a

regular and established place of business in the district.

                                THE ’993 PATENT

      11.    E-Attach is the owner by assignment from the inventor, Bernel

Goldberg, of all right, title, and interest in and to United States Patent Number

7,092,993 (the “’993 Patent”), titled “Method and System for Customizing e-mail

Transmissions Based on Content Detection” including the right to sue for all past,

present, and future infringement.

      12.    Exhibit A is a true and correct copy of the ’993 Patent.

      13.    The ’993 Patent issued from application no. 10/062,739 filed on

February 3, 2002.

      14.    The Patent Office issued the ’993 Patent on August 15, 2006, after a

full and fair examination.

      15.    The ’993 Patent is valid and enforceable.

      16.    The ’993 Patent describes a method for customizing e-mail

transmissions based on content detection that determines when an e-mail user likely




E-ATTACH’S ORIGINAL COMPLAINT AGAINST GOOGLE                                     3
        Case 6:19-cv-00633-ADA Document 1 Filed 10/28/19 Page 4 of 22




intends to customize an e-mail message and prompts the user to customize the e-

mail message if they have not done so.




E-ATTACH’S ORIGINAL COMPLAINT AGAINST GOOGLE                                  4
        Case 6:19-cv-00633-ADA Document 1 Filed 10/28/19 Page 5 of 22




      17.    Mr. Goldberg, the inventor of the ’993 Patent, recognized that “[o]ften,

a computer user generating an electronic mail message will intend to customize an

e-mail message, but forget some or all of their intended customizations.” ’993 Patent

1:56-58. By analyzing information within an e-mail message and providing a

prompt, such as, that the user has forgotten to add an email attachment as intended,

e-mail communications systems would be greatly improved.

      18.    The ’993 Patent provides several advantages over the prior art such as:

a) reminding the e-mail sender to customize their message as likely intended; b)

avoiding the potentially embarrassing and time consuming task of sending a follow

up email to correct the customization that was missing from the first email.

      19.    The ’993 Patent describes and claims a specific way to provide the

customization of e-mail transmissions based on content detection by: (1) using an e-

mail software program to parse a message for certain keywords such as

“attachment”, “encrypt”, or “signed”, and then (2) displaying a dialogue box asking

if the e-mail sender wishes to add an electronic signature, encrypt the message, or

add an attachment.




E-ATTACH’S ORIGINAL COMPLAINT AGAINST GOOGLE                                       5
       Case 6:19-cv-00633-ADA Document 1 Filed 10/28/19 Page 6 of 22




      20.   A person of ordinary skill in the art at the time of the invention would

have recognized that the steps (and combination of steps) and methods claimed in




E-ATTACH’S ORIGINAL COMPLAINT AGAINST GOOGLE                                      6
         Case 6:19-cv-00633-ADA Document 1 Filed 10/28/19 Page 7 of 22




the ’993 Patent were, at the time of invention, unconventional and describe parsing

e-mail messages in a way that, at the time of the invention, was not routine.

       21.       A person of ordinary skill in the art at the time of the invention would

have understood that, at the time of the invention, there was no conventional manner

in which to alert an e-mail author that they had forgotten to attach a file to an e-mail,

or encrypt a message, or add an electronic signature, or otherwise customize an e-

mail message. A skilled artisan, at the time of the invention, would have recognized

the problem that, once a user pressed the “send” button on their e-mail message,

there was no solution to remind or notify the user to customize the e-mail message

at that point.

       22.       The ’993 Patent provides technical solutions to this problem not solved

in the prior art: “By parsing the e-mail message prior to sending or upon is [sic]

saving an email message, the e-mail program can remind the sender to customize the

e-mail message in response to detecting clues” ’993 Patent at 3:22-25.

       23.       Claim 11 of the ’993 Patent states:




E-ATTACH’S ORIGINAL COMPLAINT AGAINST GOOGLE                                           7
        Case 6:19-cv-00633-ADA Document 1 Filed 10/28/19 Page 8 of 22




      24.    A person skilled in the art at the time of the invention would have

understood that the step of parsing said e-mail message for clues comprising phrases

indicating that a selectable state of customization setting other than a state currently

selected for sending said e-mail message is likely intended by decomposing

sentences within said e-mail message to detect phrases indicating that said other state

is likely intended” was not, at the time of the invention, conventional, well-

understood, nor routine.

      25.    A person of ordinary skill in the art at the time of the invention would

have understood that the step of “in response to said parsing detecting a clue,

generating a user prompt to indicate to a user that said other state of said




E-ATTACH’S ORIGINAL COMPLAINT AGAINST GOOGLE                                          8
        Case 6:19-cv-00633-ADA Document 1 Filed 10/28/19 Page 9 of 22




customization setting for said e-mail is likely intended” was not, at the time of the

invention, conventional, well-understood, nor routine.

      26.    A person of ordinary skill in the art at the time of the invention would

have understood that the combination of steps in claim 11 of the ’993 Patent was

not, at the time of the invention, conventional, well-understood, or routine.

      27.    A person skilled in the art at the time of the invention would have

understood that the claims recite steps and structural limitations operating in an

unconventional manner to achieve an improved operation of e-mail software and e-

mail messaging.

      28.    These technological improvements provide greater cost savings and

efficiencies in preventing duplicative e-mail messages and lost file attachments.

      29.    The novel use and arrangement of the specific combinations and steps

recited in the ’993 claims were not well-understood, routine, nor conventional to a

person skilled in the relevant field at the time of the inventions.


                                      GOOGLE

      30.    Google was founded in 1998 (under the name Google Inc.).

      31.    Google now has more than 60,000 employees in 50 different countries.

      32.    Google makes hundreds of products and services used by billions of

people across the globe.




E-ATTACH’S ORIGINAL COMPLAINT AGAINST GOOGLE                                        9
         Case 6:19-cv-00633-ADA Document 1 Filed 10/28/19 Page 10 of 22




      33.    Google’s Gmail is a computer program that allows users to send and

receive emails.




      34.    Gmail was released to the public in 2004 and has been updated and

improved on a regular basis ever since its release.

      35.    Google makes Gmail available in a variety of ways including for

download to a computer, use on a mobile device such as a cell phone, and through

services such as G Suite.

      36.    Google’s Gmail has more than one billion monthly active users.

      37.    Google derives significant revenue from advertisements and

promotions delivered to users through Gmail and from paid license subscriptions to

Gmail for Business users that range from $6 per user per month to $25 per user per

month.




E-ATTACH’S ORIGINAL COMPLAINT AGAINST GOOGLE                                   10
       Case 6:19-cv-00633-ADA Document 1 Filed 10/28/19 Page 11 of 22




      38.   Google Business email uses Gmail and the Google Forgotten

Attachment Detector.

      39.   The        picture     below       from      Google’s       website

(https://gsuite.google.com/products/gmail/) illustrates one of the “Features” of

Google’s Gmail for Business application:




E-ATTACH’S ORIGINAL COMPLAINT AGAINST GOOGLE                                 11
        Case 6:19-cv-00633-ADA Document 1 Filed 10/28/19 Page 12 of 22




       40.    The      screenshot   above   from   Google’s   Gmail-Features     page

(https://gsuite.google.com/products/gmail/) illustrates a use case for the Google

forgotten Attachment Detector.

       41.    In the example above, the user’s email text (“The images are attached.”)

will trigger the prompt shown below if the user had hit send without first attaching

a file to the email.




E-ATTACH’S ORIGINAL COMPLAINT AGAINST GOOGLE                                       12
         Case 6:19-cv-00633-ADA Document 1 Filed 10/28/19 Page 13 of 22




      42.    Google’s Forgotten Attachment Detector is a desirable feature in

Gmail.

      43.    Google added the Forgotten Attachment Detector as a feature in Gmail

in response to customer demand.

      44.    Google has received positive feedback from users that evidences the

value of the Forgotten Attachment Detector.

      45.    For example, in a post published by Google, user MSEMHAP

commented, “Just like Muzzle, I consider this an essential feature for Gmail. About

75% of the 100 or so emails I send each day have attachments, and I'm bound to

forget every so often.”

https://support.google.com/mail/forum/AAAAK7un8RUKfnv46Jc_7g/?hl=en

      46.    In its announcement that the Forgotten Attachment Detector had

“graduated” from Google’s Gmail Labs beta environment to become a standard

feature in Gmail, Google provided this description:




E-ATTACH’S ORIGINAL COMPLAINT AGAINST GOOGLE                                    13
       Case 6:19-cv-00633-ADA Document 1 Filed 10/28/19 Page 14 of 22




      47.   Google publishes Gmail tips highlighting the utility of the Forgotten

Attachment Detector:




https://gmail.googleblog.com/2010/06/tip-5-things-you-may-not-know-you-
can.html




E-ATTACH’S ORIGINAL COMPLAINT AGAINST GOOGLE                                  14
       Case 6:19-cv-00633-ADA Document 1 Filed 10/28/19 Page 15 of 22




      48.   Google ensures the accuracy of the content it publishes on

gmail.googleblog.com.

      49.   The          information           Google        publishes          on

https://gsuite.google.com/products/gmail/ accurately describes the Gmail product.

      50.   Google publishes technical support information for users of Gmail and

the Forgotten Attachment Detector feature.

      51.   The information Google publishes at the following weblink is accurate:

https://support.google.com/mail?hl=en#topic=7065107.

      52.   The information Google publishes at the following weblink is accurate:

https://support.google.com/mail?hl=en#topic=3394212 .

      53.   The information Google publishes at the following weblink is accurate:

https://support.google.com/mail?hl=en#topic=3394150 .

      54.   The information Google publishes at the following weblink is accurate:

https://support.google.com/mail?hl=en#topic=3394219 .

      55.   The information Google publishes at the following weblink is accurate:

https://support.google.com/mail?hl=en#topic=3394151 .

      56.   The information Google publishes at the following weblink is accurate:

https://support.google.com/mail?hl=en#topic=2451730 .

      57.   The information Google publishes at the following weblink is accurate:

https://support.google.com/mail?hl=en#topic=3394215.


E-ATTACH’S ORIGINAL COMPLAINT AGAINST GOOGLE                                    15
       Case 6:19-cv-00633-ADA Document 1 Filed 10/28/19 Page 16 of 22




      58.    Gmail comes with a built-in list of commonly used attachment

keywords including, at least, the following: “attached file”; “I have attached”; “I’ve

attached”; “see the attached”; and “see the attachment” (collectively, “Attachment

Keywords”).

      59.    When a user clicks send (or an icon indicating send), Gmail (RegEx)

scans (parses) each email message prior to sending to determine if the email message

contains one of these Attachment Keywords but does not include an attachment.

      60.    If Gmail determines that an email message contains one of the

Attachment Keywords but does not include an attachment, Gmail generates a user

prompt to indicate to the user that the user likely intended to include an attachment.

      61.    When a Gmail user attempts to send an email that contains the phrase

“attached file” without attaching a file to the email, Gmail will prompt the user with

the following message:




      62.    When a Gmail user attempts to send an email that contains the phrase

“I have attached” without attaching a file to the email, Gmail will prompt the user

with the following message:



E-ATTACH’S ORIGINAL COMPLAINT AGAINST GOOGLE                                       16
        Case 6:19-cv-00633-ADA Document 1 Filed 10/28/19 Page 17 of 22




 COUNT I – DIRECT PATENT INFRINGEMENT OF THE ’993 PATENT

      63.      E-Attach realleges and incorporates by reference the allegations set

forth above, as if set forth verbatim herein.

      64.      Google has directly infringed the ’993 Patent in violation of 35 U.S.C.

§ 271(a) by performing methods, including its own use and testing of Gmail (an

“Accused Product”) that embodies the patented inventions of at least claim 11 of the

’993 Patent.

      65.      Google’s infringing Accused Products include, without limitation,

Gmail and other e-mail solutions with the same or similar features and functionality

that satisfy each element of one or more asserted claims.

      66.      The Accused Products satisfy each and every element of each asserted

claim of the ’993 Patent either literally or under the doctrine of equivalents.

      67.      Gmail is an email software program that scans (parses) each outgoing

email and asks the user if they meant to attach a file before sending the e-mail if an

Attachment Keyword is detected but an attachment is not included.




E-ATTACH’S ORIGINAL COMPLAINT AGAINST GOOGLE                                       17
        Case 6:19-cv-00633-ADA Document 1 Filed 10/28/19 Page 18 of 22




      68.      Gmail enables by default the feature to check for missing e-mail

attachments.

      69.      Gmail has a set of keywords that will warn the e-mail user about

missing attachments if the user is about to send an e-mail containing one of the

Attachment Keywords, but no file is attached.

      70.      Gmail receives a user input i.e. pressing “send” (or an icon indicating

the user is ready to send the email message) that indicates the e-mail message is

ready for parsing.

      71.      Gmail parses e-mail messages for Attachment Keywords that will

trigger a user prompt to indicate to the user that they likely intended to include an

attached file.

      72.      If a user of Gmail includes one of the Attachment Keywords in the body

of the e-mail and attempts to send the message without attaching a file, a reminder

prompt is generated.

      73.      Defendant’s infringing activities are and have been without authority

or license under the ’993 Patent.

      74.      Plaintiff is entitled to recover from Defendant the damages sustained

by Plaintiff as a result of Defendant’s infringing acts in an amount subject to proof

at trial, which, by law, cannot be less than a reasonable royalty, together with interest

and costs as fixed by this Court, pursuant to 35 U.S.C. § 284.


E-ATTACH’S ORIGINAL COMPLAINT AGAINST GOOGLE                                          18
          Case 6:19-cv-00633-ADA Document 1 Filed 10/28/19 Page 19 of 22




COUNT II – INDUCED PATENT INFRINGEMENT OF THE ’993 PATENT

      75.     E-Attach realleges and incorporates by reference the allegations set

forth above, as if set forth verbatim herein.

      76.     Google is liable for indirect infringement under 35 U.S.C. § 271(b) of

at least claim 11 of the ’993 Patent at least as early as service of the Complaint

because it knowingly encourages, aids, and directs others (e.g., end users and

customers) to use and operate the Accused Products in an infringing manner and to

perform the claimed methods of the ’993 Patent.

      77.     Since at least as early as service of this original Complaint, Google has

had knowledge of the ’993 Patent. Since that time, Google has specifically intended,

and continues to specifically intend, for persons who acquire and use the Accused

Products, including Google’s customers (e.g., individual users, etc.), to use the

Accused Products in a manner that infringes the ’993 Patent. This is evident when

Google encourages and instructs customers and other end users in the use and

operation of the Accused Products via advertisement, technical material,

instructional material, and otherwise.

      78.     Google specifically intends the Accused Products to be used and

operated to infringe one or more claims, including at least claim 11, of the ’993

Patent.




E-ATTACH’S ORIGINAL COMPLAINT AGAINST GOOGLE                                        19
        Case 6:19-cv-00633-ADA Document 1 Filed 10/28/19 Page 20 of 22




      79.     Google encourages, directs, aids, and abets the use, configuration, and

installation of the Accused Products.

      80.     As detailed in Count I above, Defendant has instructed its customers to

use the accused methods and Accused Products in an infringing manner.

      81.     Google’s analysis and knowledge of the ’993 Patent combined with its

ongoing activity demonstrates Google’s knowledge and intent that the identified

features of its Accused Products be used to infringe the ’993 Patent.

      82.     Google’s knowledge of the ’993 Patent and Plaintiff’s infringement

allegations against Google combined with its knowledge of the Accused Products

and how they are used to infringe the ’993 Patent, consistent with Google’s

promotions and instructions, demonstrate Google’s specific intent to induce Gmail

users to infringe the ’993 Patent.

      83.     Plaintiff is entitled to recover from Google compensation in the form

of monetary damages suffered as a result of Google’s infringement in an amount that

cannot be less than a reasonable royalty together with interest and costs as fixed by

this Court.

                                  JURY DEMAND

      84.     Plaintiff hereby demands a trial by jury of all issues so triable pursuant

to Fed. R. Civ. P. 38.




E-ATTACH’S ORIGINAL COMPLAINT AGAINST GOOGLE                                         20
       Case 6:19-cv-00633-ADA Document 1 Filed 10/28/19 Page 21 of 22




                             PRAYER FOR RELIEF

      Plaintiff respectfully requests that the Court find in its favor and against

Defendant, and that the Court grant Plaintiff the following relief:

      A.     An adjudication that one or more claims of the ’993 Patent have been

             infringed, either literally and/or under the doctrine of equivalents, by

             Defendant;

      B.     An accounting and an award to Plaintiff of damages adequate to

             compensate Plaintiff for the Defendant’s acts of infringement, together

             with pre-judgment and post-judgment interest and costs pursuant to 35

             U.S.C. § 284;

      C.     That this Court declare this to be an exceptional case and award

             Plaintiff its reasonable attorneys’ fees and expenses in accordance with

             35 U.S.C. § 285; and

      D.     Any further relief that this Court deems just and proper.

Respectfully submitted this 28th day of October 2019.

                                       By: Kevin S. Kudlac
                                           Kevin S. Kudlac
                                           State Bar No. 00790089
                                           kevin@connorkudlaclee.com
                                           Jennifer Tatum Lee
                                           State Bar No. 24046950
                                           jennifer@connorkudlaclee.com
                                           Cabrach J. Connor
                                           State Bar No. 24036390



E-ATTACH’S ORIGINAL COMPLAINT AGAINST GOOGLE                                      21
       Case 6:19-cv-00633-ADA Document 1 Filed 10/28/19 Page 22 of 22




                                       cab@connorkudlaclee.com

                                       CONNOR KUDLAC LEE PLLC
                                       609 Castle Ridge Road, Suite 450
                                       Austin, Texas 78746
                                       512.777.1254 Telephone
                                       888.387.1134 Facsimile

                                       ATTORNEYS FOR PLAINTFF




E-ATTACH’S ORIGINAL COMPLAINT AGAINST GOOGLE                              22
